Citation Nr: 0815410	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment received 
at Grenada Lake Medical Center on May 31, 2006. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran reportedly served on active duty from April 1968 
to November 1969.  This issue is on appeal from a June 2006 
determination by the Memphis, Tennessee, Department of 
Veterans Affairs Medical Center (VAMC).  


On his Substantive Appeal, received in July 2006, the veteran 
requested a personal hearing before a Veterans Law Judge.  
Such a hearing was scheduled for July 2007, however, prior to 
the scheduled hearing, in June 2007 correspondence, the 
veteran indicated his desire to cancel his hearing, and as 
will be discussed below, he also requested that his appeal be 
withdrawn.       


FINDING OF FACT

In June 2007 correspondence, prior to the promulgation of a 
decision, the veteran requested a withdrawal of his appeal 
seeking payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment received at 
Grenada Lake Medical Center on May 31, 2006.   


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment received at Grenada Lake Medical Center 
on May 31, 2006, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a June 2006 
determination by the Memphis VAMC that denied the benefit 
sought on appeal.  

In correspondence received in June 2007, the veteran 
indicated his intent to "withdraw my appeal for this payment 
of an emergency room bill."   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2007) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

As the veteran has withdrawn his appeal, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment received at Grenada Lake Medical Center on May 31, 
2006, is dismissed without prejudice.



____________________________________________
L.A. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


